EXHIBIT 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended September 30, Nine months ended September 30, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 5 ) Depreciation ) Amortization of computer software ) Amortization of other identifiable intangible assets ) Other operating (losses) gains, net 6 ) 18 ) Operating profit Finance costs, net: Net interest expense 7 ) Other finance (costs) income 7 ) 44 ) 20 Income before tax and equity method investees Share of post tax earnings in equity method investees 4 3 11 6 Tax expense 8 ) Earnings from continuing operations Earnings from discontinued operations, net of tax - 6 2 - Net earnings Earnings attributable to: Common shareholders Non-controlling interests 12 9 28 23 Earnings per share: 9 Basic and diluted earnings per share: From continuing operations $ From discontinued operations - - - Basic and diluted earnings per share $ The related notes form an integral part of these consolidated financial statements. 34 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended September 30, Nine months ended September 30, (millions of U.S. dollars) Notes Net earnings Other comprehensive (loss) income: Net (loss) gain on cash flow hedges ) 64 ) (8 ) Net loss (gain) on cash flow hedges transferred to earnings 7 ) ) Foreign currency translation adjustments to equity ) 6 ) Foreign currency translation adjustments to earnings - - 2 (8 ) Net actuarial (losses) gains on defined benefit pension plans, net of tax(1) Other comprehensive (loss) income ) ) ) Total comprehensive (loss) income ) Comprehensive (loss) income for the period attributable to: Common shareholders ) Non-controlling interests 12 9 28 23 The related tax benefit (expense) was $101 million and ($70) million for the three months ended September 30, 2011 and 2010, respectively, and $98 million and $67 million for the nine months ended September 30, 2011 and 2010, respectively. The related notes form an integral part of these consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes September30, December31, ASSETS Cash and cash equivalents Trade and other receivables Other financial assets 10 56 74 Prepaid expenses and other current assets Current assets excluding assets held for sale Assets held for sale 11 - Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 10 Other non-current assets 12 Deferred tax 44 68 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 10 Payables, accruals and provisions 13 Deferred revenue Other financial liabilities 10 59 Current liabilities excluding liabilities associated with assets held for sale Liabilities associated with assets held for sale 11 - Current liabilities Long-term indebtedness 10 Provisions and other non-current liabilities 14 Other financial liabilities 10 89 71 Deferred tax Total liabilities Equity Capital 15 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Non-controlling interests Total equity Total liabilities and equity Contingencies (note 18) The related notes form an integral part of these consolidated financial statements. 36 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended September 30, Nine months ended September 30, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net earnings Adjustments for: Depreciation Amortization of computer software Amortization of other identifiable intangible assets Net gains on disposals of businesses and investments (3 ) Deferred tax ) (2 ) ) ) Other 16 (3 ) Changes in working capital and other items ) Operating cash flows from continuing operations Operating cash flows from discontinued operations - - - (6 ) Net cash provided by operating activities 1 INVESTING ACTIVITIES Acquisitions, net of cash acquired 17 ) (Payments for) proceeds from other disposals, net of taxes paid (5 ) 12 30 Capital expenditures, less proceeds from disposals 1 ) Other investing activities 2 (1 ) 39 2 Investing cash flows from continuing operations ) Investing cash flows from discontinued operations 12 - 51 - Net cash used in investing activities 1 ) FINANCING ACTIVITIES Proceeds from debt 10 - - Repayments of debt 10 ) (5 ) ) ) Net borrowings (repayments) under short-term loan facilities 13 (1 ) Repurchases of common shares 15 ) - ) - Dividends paid on preference shares - (1 ) (2 ) (2 ) Dividends paid on common shares 15 ) Other financing activities ) 1 ) (5 ) Net cash (used in) provided by financing activities ) ) ) Translation adjustments on cash and cash equivalents ) 17 (5 ) (5 ) (Decrease) increase in cash and cash equivalents ) ) 47 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information is provided in note 16. Interest paid ) Interest received 5 12 8 16 Income taxes paid ) Amounts paid and received for interest are reflected as operating cash flows. Interest paid is net of debt-related hedges. Amounts paid and received for taxes are reflected as either operating cash flows or investing cash flows depending on the nature of the underlying transaction. The related notes form an integral part of these consolidated financial statements. 37 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital Contributed surplus Total capital Retained earnings Unrecognized loss on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCI”) Non-controlling interests Total Balance, December 31, 2010 ) ) ) Comprehensive income (loss) (1) - 8 8 28 Distributions to non-controlling interest - ) ) Dividends declared on preference shares - - - (2
